Citation Nr: 1616211	
Decision Date: 04/22/16    Archive Date: 05/04/16

DOCKET NO.  05-37 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals of a right distal ulna fracture.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to April 1974 and from May 1975 to April 1977. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a July 2005 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In December 2012, the Veteran was afforded a videoconference hearing before the undersigned.    

In March 2013, the Board denied, in part, the Veteran's claim for entitlement to an evaluation in excess of 10 percent for residuals of a right distal ulna fracture and he appealed the decision to the United States Court of Appeals for Veterans Claims (hereinafter, "the Court").  In January 2014, the Court granted a Joint Motion for Remand and remanded the matter to the Board for action consistent with the January 2014 Court order.

In November 2014, the Board remanded the case for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Following the November 2014 Board remand, VA medical records were associated with the claims file showing treatment for the right upper extremity.  In March 2014, the Veteran complained of having pain in right hand and wrist.  On examination, he had pain radiation and/or paresthesia involving 1st through 3rd fingers.  A clinical history suggestive of carpel tunnel syndrome was noted.  In April 2014, the Veteran underwent nerve conduction velocity testing, which revealed right median neuropathy with absent sensory response and slowed motor conductions in the forearm and right tardy ulnar palsy with a 13 m/sec with 26% conduction decrement around the elbow.  A surgical consultation was recommended.  This evidence was not addressed during the January 2015 VA examination.

The medical evidence does not clearly show whether the Veteran's symptoms of the right upper extremity are attributed to the Veteran's service-connected residuals of a right distal ulna fracture or another nonservice-connected condition.  Therefore, an examination is necessary in order to determine the nature and severity of the symptoms related to the Veteran's service-connected residuals of a right distal ulna fracture.  38 C.F.R. § 4.2; See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (holding that medical opinions based on incomplete or inaccurate factual premise are not probative).


Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to assess the current nature and severity of his service-connected residuals of a right distal ulna fracture.  The claims file must be made available to the examiner prior to the examination.  All necessary tests should be conducted and all clinical findings reported in detail.  

The examiner must conduct all testing deemed necessary and should report all current symptoms of the right distal ulna fracture.

Additionally, the examiner is asked to determine whether the Veteran's neurological symptoms of the right upper extremity, as shown in the April 2014 VA treatment report, are related to his service-connected residuals of a right distal ulna fracture.  If not, the examiner is asked to distinguish, to the extent possible, between symptomatology resulting from the Veteran's service-connected residuals of a right distal ulna fracture and any symptoms associated with the nonservice-connected right upper extremity condition(s).  If it is medically impossible to distinguish among symptomatology resulting from the disabilities, the examiner should state this in the examination report.

A complete rationale must be provided for all opinions offered, and if an opinion cannot be offered without resort to mere speculation, the reason for this should be fully explained in the examination report.  

2.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




